DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               ROBIN FIALA,
                                Appellant,

                                      v.

                               JOEL FIALA,
                                 Appellee.

                              No. 4D21-1185

                            [January 12, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE18-014683.

  Terrence P. O’Connor of Morgan, Carratt & O’Connor, P.A., Fort
Lauderdale, for appellant.

  Sandra Bonfiglio of Sandra Bonfiglio, P.A., Fort Lauderdale, for
appellee.

GERBER, J.

   The wife appeals from the circuit court’s second amended final
judgment of dissolution of marriage without minor children. The wife
argues the circuit court erred in two respects: (1) by identifying the marital
assets and liabilities as of the parties’ 2008 separation date – instead of
the dissolution petition’s 2018 filing date – contrary to section 61.075(7),
Florida Statutes (2020); and (2) by denying the wife’s alimony claim,
primarily because the court used the legally-incorrect separation date to
identify the marriage length and marital standard of living.

    The husband concedes the circuit court erred in using the parties’
separation date as the basis for its rulings. However, the husband argues
the errors were harmless because the trial court’s reasoning for its
equitable distribution determination and denial of alimony applied equally
to the 2018 petition filing date.

   We agree with the husband’s harmless error argument. Thus, we affirm
the circuit court’s ultimate dispositions, but remand for the circuit court
to enter an amended final judgment consistent with this opinion.
                            Procedural History

    The parties married in 1996, and separated in 2008, without entering
into a formal separation agreement. During their separation, the parties
lived with other people in long-term relationships.

   Over ten years later, in 2018, the husband filed a petition for marriage
dissolution without minor children. The wife filed an answer and
counterpetition requesting “temporary, rehabilitative, permanent,
durational and lump sum alimony.”

   The circuit court ultimately held a trial on the issues of equitable
distribution, alimony, and attorney’s fees.

   At the trial’s start, in lieu of presenting tax returns, the parties
stipulated to their respective incomes for years 2010 through 2019. The
parties also stipulated that the wife, in addition to having received income
for years 2010 through 2019, also had received the husband’s voluntary
support payments.

   After the parties presented their evidence, the trial court announced its
findings:

          [T]he parties ... married in ... 1996. It’s unquestioned that
      they separated in August ... [2008] and I’m going to find that
      the effective date of termination of the marriage .... This is a
      highly unusual ruling, but it’s a highly unusual case and ...
      the facts of this case do justify that ruling. This is the first
      time in my career in 14 years as a judge that I am not finding
      ... the date of the petition as the date of the end of the
      marriage.

          As I am finding that August ... 2008 is the effective end
      date of the marriage, I’m going to look at that date for purposes
      of equitable distribution. …

          The ... [c]ourt is finding August ... 2008 as the effective end
      date of the marriage [because] on that date ... the [w]ife moved
      to Florida, the [h]usband stayed where he was. The [h]usband
      was in a significant relationship immediately after separation
      and ... the [w]ife was in a strong relationship soon thereafter
      and ... has been with the same boyfriend for the past 11 years.
      ...

                                      2
   ….

   The [h]usband from 2008 until early ... [2020] still fully
supported the [w]ife and gave her substantial amounts of
money even though ... she was working full time. The [w]ife
was accepting that money. That money was given to her tax
free and yet the [w]ife never used that money to pay rent, the
[w]ife never used that money to pay a mortgage [in the marital
home in which she resided until 2015], and … the [w]ife lived
rent free with her boyfriend from 2015 to 2020.

   So for approximately 12 [years] after the split the [h]usband
supported his wife and for five of those years the boyfriend
supported the [w]ife. So the [c]ourt is ordering basically that
the marriage was less than 12 years, [the wife] received about
12 years[’] worth of support and the alimony is terminated.
The [c]ourt is ordering zero alimony.

   ….

   When we compare that to the [w]ife’s situation today, we
know according to her financial affidavit of June ... 2020 she
has $140,000.00 worth of assets and only $7,600.00 worth of
debts. The [h]usband’s financial affidavit shows a negative
$55,000.00 net worth. And these are again part of the factors
why this [c]ourt is ordering no alimony for the [w]ife.

   ….

  The duration of the marriage is 12 years, which is a
moderate [term] marriage.

   ….

   We have a husband who actually stepped up and did the
right thing and for 12 years sent the [w]ife more money than
she needed. The [c]ourt’s relying on that in its ruling. So
alimony is going to be set at zero. The 401k for the [h]usband
with an approximate value of [$]20,000 back in August ... 2008
will be split based on the length of the marriage at the time that
he was acquiring and contributing to that asset and that will
be split.


                                3
   As part of its oral ruling, the circuit court, as required by section 61.08,
Florida Statutes (2020), addressed all of the factors which applied to the
parties. The circuit court later entered a final judgment of dissolution
consistent with its oral ruling.

   The wife timely filed a motion for rehearing. The wife argued, among
other things, that the circuit court had erred as a matter of law in
determining the marriage’s “effective termination date” was August 2008,
which the circuit court then erroneously used for identifying and valuing
the marital assets and denying alimony to the wife:

         [Section] 61.08(4), [Florida Statutes] ... specifically defines
      the [“]length of [a] marriage[”] [as] ... [“]the period of time from
      the date of marriage until the date of filing of an action for
      dissolution of marriage.” (emphasis added)[.]

          There is no statutory authority for the [c]ourt to alter,
      modify or reduce the statutory length of the parties’ marriage
      for any reason. The [c]ourt cannot unilaterally create “an
      effective termination date.” Equitable arguments cannot
      modify the unambiguous terms of a clear statute.

         The parties ... married November 29, 1996.            This
      dissolution action was filed November 27, 2018. The legal and
      statutory length of marriage is 22 years.

        The [c]ourt erred in arbitrarily ruling that the length of the
      marriage is 12 years.

         The [c]ourt’s arbitrary and erroneous decision to shorten
      the parties’ marriage created additional errors. This is a long-
      term marriage and Wife is presumptively entitled to …
      permanent periodic alimony. The [c]ourt’s [j]udgment does
      not address the statutory presumption.

         ….

         F.S. § 61.08(7) states:

              “The cut-off date for determining assets and
              liabilities to be identified or classified as marital
              assets and liabilities is the earliest of the date the
              parties enter into a valid separation agreement,
              such other date as may be expressly established

                                        4
              by such agreement, or the date of the filing of
              a Petition for Dissolution of Marriage.”
              (emphasis added)[.]

          The parties did not execute a valid separation agreement,
      and the [c]ourt was statutorily required to use the date of filing
      (November 27, 2018) to identify the marital assets and
      liabilities.

        The [c]ourt erroneously used 2008 as the date to identify
      and value the marital assets and liabilities.

          Since the [c]ourt did not utilize the proper date (November
      27, 2018) to identify the marital assets and liabilities, the
      [c]ourt’s equitable distribution findings based on the assets
      which existed in 2008 are inappropriate and erroneous.

          The [c]ourt’s [j]udgment is silent as to the assets and
      liabilities which existed on November 27, 2018, the date of
      filing.

         ….

         This was a long-term marriage of 22 years. …

         The [c]ourt’s award of zero alimony was error.

(internal citation and paragraph enumeration omitted).

   The wife’s motion for rehearing also argued the final judgment
contained no findings on the wife’s request for attorneys’ fees and costs.

    The circuit court ultimately entered a second amended final judgment
which merely corrected minor clerical mistakes in the original final
judgment, but did not grant any of the relief which the wife sought in her
motion for rehearing. In sum, the second amended final judgment: (1)
dissolved the parties’ marriage; (2) equitably distributed the marital
portion of the husband’s 401k, “using the valuation date of August 2008
of approximately $20,000”; (3) “order[ed] zero alimony, as the [w]ife has no
need for the alimony”; and (4) “in an abundance of caution, ... analyzed
the statutory factors relating to alimony in accordance with Florida Statute
61[.]”

   This appeal followed.

                                      5
                   The Parties’ Arguments on Appeal

   The wife summarizes her arguments on appeal as follows:

         The [circuit] [c]ourt erred as a matter of law in identifying
      the marital assets and liabilities as of August 2008, [ten] years
      prior to the date the dissolution ... action was filed. The
      parties did not enter into a valid separation agreement to
      identify the marital assets and liabilities on any date prior to
      the divorce filing date. There is a bright-line rule which
      mandated the [circuit] [c]ourt identify the assets and liabilities
      on the date of filing, which was November 27, 2018. …

          The use of the legally-incorrect identification date triggered
      an avalanche of other legal errors. By using the wrong
      identification date, the [circuit] [c]ourt violated the clear
      dictates of [section] 61.075, which required the [circuit] [c]ourt
      to identify marital assets and liabilities on the date of filing,
      November 27, 2018.

    The wife also argues the circuit court reversibly erred in denying her
alimony claim, primarily because the court used the legally-incorrect
separation date to identify the marriage length and marital standard of
living.

    In response, the husband concedes: “Since the parties did not have a
valid separation agreement, ... pursuant to [section] 61.075(7), the [circuit]
court should have identified the marital assets and liabilities as of the ...
[petition for dissolution] filing [date] [— November 27, 2018 —] (as opposed
to the ... [2008] separation [date]).” However, the husband argues the
circuit court’s error was harmless because the trial court’s reasoning for
its equitable distribution determination and denial of alimony applied
equally to the 2018 petition filing date.

   In reply, the wife argues the circuit court’s error, as a matter of law,
cannot be deemed as harmless.

                                Our Review

   “[T]he standard for reviewing a trial court’s equitable distribution is
generally abuse of discretion.” Mathers v. Brown, 21 So. 3d 834, 837 (Fla.
4th DCA 2009) (citation omitted). Similarly, a trial court has considerable
discretion in determining an award of alimony, and that determination is

                                      6
reviewed for an abuse of discretion. See, e.g., Marshall v. Marshall, 953
So. 2d 23, 25-26 (Fla. 5th DCA 2007) (citing Canakaris v. Canakaris, 382
So. 2d 1197 (Fla. 1980)).

   However, regarding both equitable distribution and alimony, a trial
court’s determination is reviewed de novo when the issue on appeal
concerns a pure issue of law. Mathers, 21 So. 3d at 837; Beal v. Beal, 146
So. 3d 153, 154 (Fla. 5th DCA 2014).

   “Generally stated, equitable distribution of marital assets is a three-
step process: (1) identification of marital and nonmarital assets, (2)
valuation of marital assets, and (3) distribution of marital assets as
statutorily prescribed.” Morgan v. Morgan, 46 Fla. L. Weekly D2076, 2021
WL 4233761, at *1 (Fla. 2d DCA Sept. 17, 2021) (citation omitted); see also
§§ 61.075(1), (3), Fla. Stat. (2020).

   Further, section 61.075(7), Florida Statutes (2020), provides:

         The cut-off date for determining assets and liabilities to be
      identified or classified as marital assets and liabilities is the
      earliest of the date the parties enter into a valid separation
      agreement, such other date as may be expressly established
      by such agreement, or the date of the filing of a petition for
      dissolution of marriage. The date for determining value of
      assets and the amount of liabilities identified or classified as
      marital is the date or dates as the judge determines is just and
      equitable under the circumstances. Different assets may be
      valued as of different dates, as, in the judge’s discretion, the
      circumstances require.

§ 61.075(7), Fla. Stat. (2020). “This section provides a bright line rule for
setting the date to be used for classifying marital assets and liabilities for
the purpose of equitable distribution.” Schmitz v. Schmitz, 950 So. 2d 462,
463 (Fla. 4th DCA 2007) (citations omitted).

   The second district’s recent Morgan decision is instructive.       Morgan
states:

          The former husband argues, correctly, that the trial court
      erred because it did not identify all the parties’ assets and
      liabilities and classify them as either marital or nonmarital.
      See [Keurst v. Keurst, 202 So. 3d 123, 127 (Fla. 2d DCA 2016)]
      (holding that the failure to identify assets and liabilities as
      required by section 61.075(3) is reversible error).

                                      7
         The former husband also argues that the trial court erred
     in failing to apply the proper classification date to the assets
     and liabilities it did identify. The final judgment bears this
     out, showing that the trial court was focused on the date it
     believed the parties effectively ended their marriage. Section
     61.075(7), Florida Statutes ... requires that the date for
     determining which assets and liabilities can be classified as
     marital assets or liabilities is the earliest of the date the
     parties entered into a valid separation agreement or the date
     the petition for dissolution of marriage was filed. Because
     there was no separation agreement in this case, the parties’
     assets and liabilities had to be identified as of the date the
     former wife filed her petition. See Tritschler v. Tritschler, 273
     So. 3d 1161, 1165 (Fla. 2d DCA 2019).

         After the assets and liabilities are identified, the trial court
     must then place a value on each.                The date used in
     determining the value of the assets and the amount of the
     liabilities is left to the discretion of the court. See § 61.075(7)
     (“The date for determining value of assets and the amount of
     liabilities identified or classified as marital is the date or dates
     as the judge determines is just and equitable under the
     circumstances.”). This discretion arises only after the assets
     and liabilities are characterized as marital or nonmarital. See
     Rao-Nagineni v. Rao, 895 So. 2d 1160, 1161 (Fla. 4th DCA
     2005). The trial court’s error here is like the error described
     in Rao-Nagineni in that throughout the final judgment the
     court referenced the date the parties began living separately
     and used that date to determine assets and liabilities and
     their values. See id. at 1160-61. On remand, once the trial
     court has identified all the marital assets and liabilities in
     existence when the petition for dissolution was filed, it may
     then proceed to value them as of the date or dates the court
     deems equitable. See § 61.075(7) (“Different assets may be
     valued as of different dates, as, in the judge’s discretion, the
     circumstances require.”). The trial court’s equitable
     distribution scheme must comply with all the requirements of
     section 61.075 and be supported by proper findings
     establishing that the date of valuation is equitable. See
     Tritschler, 273 So. 3d at 1164-65.

Morgan, 2021 WL 4233761, at *1.


                                      8
    Here, like in Morgan, because the parties had no separation agreement,
the circuit court was required to identify and value the parties’ assets and
liabilities, and the length of the parties’ marriage, as of when the husband
filed the dissolution petition in 2018, not when the parties separated in
2008. The circuit court’s failure to fulfill this requirement was error.

   We thus must apply a harmless error analysis. See Vaughn v. Vaughn,
714 So. 2d 632, 634 (Fla. 1st DCA 1998) (“A harmless error analysis has
previously been applied to deficiencies in a trial court’s order regarding
equitable distribution.”) (citations omitted); Jericka v. Jericka, 198 So. 3d
661, 663 (Fla. 2d DCA 2015) (“[A] harmless error review is required in
alimony cases.”).

    As the husband argues, the circuit court’s error was harmless for the
following reasons:

          Here, there was only evidence of one significant asset as of
      the date of the parties’ separation in August 2008 that was
      still in existence as of the filing and/or trial, which was the
      Husband’s 401k. ... [P]er the Husband’s uncontroverted
      testimony, the value of his 401k was roughly $15,000 to
      $20,000 as of the parties’ separation and approximately
      $21,000 to $22,000 as of the trial date. ...

         Aside from the split of the 401k, each party walked away
      from the marriage with all of [his/her] post-separation assets
      and liabilities, whether marital or non-marital.          The
      Husband’s Financial Affidavit dated June 5, 2020, showed
      that he had assets of $75,358 and liabilities totaling
      $105,525. After removing the 401k (since it was already
      equitably distributed), the Husband was left with a deficit of
      $49,025. …

         As for the Wife, her Financial Affidavit dated June 5, 2020,
      shows she has assets of $139,955 and a single ‘liability’ of
      $7,600, leaving her with a net worth of $132,355. … In short,
      the Wife left the parties’ marriage with a substantially higher
      net worth than the Husband.

   Based on the foregoing, the circuit court’s legal error in identifying the
marital assets and liabilities as of the parties’ separation date, instead of
the dissolution’s filing date, was harmless as it relates to the circuit court’s
equitable distribution ruling.


                                       9
    The same harmless error analysis applies to the circuit court’s denial
of the wife’s alimony request. Because the marriage had “a duration of 17
years or greater,” it was a long-term marriage. See § 61.08(4), Fla. Stat.
(2020) (“The length of a marriage is the period of time from the date of
marriage until the date of filing of an action for dissolution of marriage.”).
Thus, the circuit court erred in concluding the parties’ marriage was a
moderate-term marriage. See id. (“a moderate-term marriage is a marriage
having a duration of greater than 7 years but less than 17 years”).

   Because the circuit court incorrectly determined that the parties’
twenty-two-year marriage qualified as a moderate-term marriage, the
court failed to recognize “there is a rebuttable presumption in favor of
permanent alimony after a long-term marriage.” Harkness v. Harkness,
300 So. 3d 668, 671 (Fla. 4th DCA 2020).

    Nevertheless, the circuit court’s error was harmless. “An award of
permanent alimony is improper where the evidence does not reflect
permanent inability on the part of the [requesting spouse] to become self-
sustaining.” Rosecan v. Springer, 845 So. 2d 927, 929-30 (Fla. 4th DCA
2003) (citation and alteration omitted). “Where evidence shows that [the
requesting] spouse was in good health and had job skills, as here, the fact
that the other spouse’s income substantially exceeds the other’s either now
or previously ... does not justify an award of permanent alimony.” Pricher
v. Pricher, 300 So. 3d 1258, 1261 (Fla. 5th DCA 2020) (citation omitted).

   Further, as the Fifth District has held:

         [I]t [is] not error for the trial court to consider the ...
      [requesting spouse’s] ... supportive relationship because
      section 61.08(2)(j), Florida Statutes ... permits the trial court
      to consider “[a]ny other factor necessary to do equity and
      justice between the parties” when determining a proper award
      of alimony, and that consideration is dependent upon the
      circumstances of each particular case.

Bruce v. Bruce, 243 So. 3d 461, 463 (Fla. 5th DCA 2018) (citation omitted).

   Here, although the marriage legally was a long-term marriage, the
evidence did not support a finding that the wife had a need, and the
husband had the ability to pay, permanent alimony. See Zarycki-Weig v.
Weig, 25 So. 3d 573, 576 (Fla. 4th DCA 2009) (“The two primary
considerations in determining permanent periodic alimony are need and
ability to pay.”) (citation omitted). As the husband argues:


                                     10
         [The wife’s] financial affidavit: (1) fails [to] account for the
      in-kind value of [the wife’s] living rent-free with her boyfriend,
      the value of which she testified was $2,000 per month; (2)
      includes an $800 monthly rent expense that the [w]ife and her
      boyfriend admitted under oath was not being paid at that
      time[;] (3) includes $900 in monthly children’s expenses for
      emancipated children; (4) lists $884 in monthly creditors
      despite the [w]ife’s testimony that same had been paid off[;] (5)
      includes a [$414] car payment ... which the [w]ife testified had
      been paid off[;] [and] (6) includes a savings component in the
      form of a health savings account in the amount of $282 per
      month ....

Thus, as the husband submits, “the [w]ife’s financial affidavit did not
provide substantial, competent evidence of her needs and it would have
been improper to use the financial affidavit at face value. ... [Rather,] …
the competent, substantial evidence supported the court’s finding that the
[w]ife did not have a need for alimony.” Cf. Addie v. Coale, 120 So. 3d 44,
46 (Fla. 4th DCA 2013) (wife’s financial affidavit was not competent
substantial evidence upon which court could rely upon to calculate child
support, when wife admitted at trial that the affidavit understated her true
income).

                                 Conclusion

   Based on the foregoing, we affirm the circuit court’s equitable
distribution determination, and the circuit court’s denial of the wife’s
alimony request, under the harmless error doctrine. We remand for the
circuit court to enter an amended final judgment identifying the marital
assets as the date of the filing of a petition for dissolution of marriage, and
classifying the twenty-two-year marriage as long-term. On all other
arguments which the wife has made in this appeal regarding the circuit
court’s equitable distribution and alimony rulings, we affirm without
further discussion.

   Affirmed.

WARNER and LEVINE, JJ., concur.

                             *        *          *

   Not final until disposition of timely filed motion for rehearing.



                                      11